Citation Nr: 1539947	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of a 60 percent rating for service connected dermatitis of the shaft of the penis and suprapubic region, currently effective August 30, 2002.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  However, the date of the rating action is unclear from the record, as will be discussed in more detail in the REMAND section below.

The issues of entitlement to service connection for a bilateral hearing loss disability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin cancer have been raised by the record in several statements submitted by the Veteran, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to an earlier effective date for the grant of a 60 percent rating for service connected dermatitis of the shaft of the penis and suprapubic, currently effective August 30, 2002, was received at the Board in August 2015.  However, the Veteran's electronic claims file does not include the rating decision, notice of disagreement, statement of the case, or substantive appeal for this issue.  

It appears from the record that several volumes of the Veteran's paper claims file are located at the Winston-Salem RO and have not been associated with the electronic claims file.  This evidence is necessary for review of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

Ensure all volumes of the Veteran's paper claims file are located and associated with the electronic claims file in VBMS.  Then, return the issue on appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

